Citation Nr: 0318967	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On June 11, 2002,  the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The Board intends to consider the following 
legal authorities that were not considered by 
the agency of original jurisdiction:  final 
Veterans Claims Assistance Act of 2000 
regulations, 66 Fed. Reg. 45,620 (2001).  Please 
send a Rule of Practice 903(c) 60-day notice 
letter to the appellant and to the 
representative, if any, enclosing a copy of 
these legal authorities.
2.	Ireland United States Army Community Hospital is 
to be contacted to determine whether MAJ 
Nicholas P. Grosso, Chief, Orthopedic Surgery 
Service, Ireland United States Army Community 
Hospital, Medical Department Activity, Fort 
Knox, Kentucky 40121-5520; telephone number: 
(502) 624-9560/9570 is still associated with 
that facility.  If Dr. Grosso is located, the 
veteran's claims folder is to be forwarded to 
him.  The physician is to be requested to 
provide, based on review of the veteran's claims 
file, to include his various periods of active 
duty for training service medical records, the 
complete rationale for his opinion that the 
veteran's bilateral knee condition is service 
related, to include reference to pertinent 
evidence of record.  The complete rationale for 
the opinion should be set forth in a typewritten 
report.  
3.	Thereafter, the veteran is to be scheduled to 
undergo a VA orthopedic examination (the veteran 
lives in Roanoke, Virginia) in order to 
determine the nature and etiology of any current 
knee condition.  It is imperative that the 
physician who is designated to examine the 
veteran reviews the evidence in his claims 
folder.  All appropriate tests and studies 
should be conducted, to include x-rays of both 
knees, and all clinical findings should be 
reported in detail.  The examining physician is 
to render an opinion, following review of the 
record, to include the service medical records, 
as to whether it is at least as likely as not 
that any disorder found is in any way related to 
the veteran's periods of active duty for 
training.  All examination findings, along with 
the complete rationale for each opinion 
expressed and conclusion reached, should be set 
forth in a typewritten report.  
4.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

